Citation Nr: 1427989	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-30 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee arthroscopic debridement with degenerative arthritis, currently evaluated at 10 percent.

2.  Entitlement to service connection for a nose condition.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back condition


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; An Observer


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976 and February 1977 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of entitlement to an increased evaluation for the right knee and whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the Veteran's December 2012 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, to withdraw the appeal of his claim for entitlement to service connection for a nose condition.  The hearing request for withdrawal was supported by a written December 2012 statement where the Veteran explicitly stated that he wanted to withdraw his appeal with respect to a nose condition.




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for a nose condition by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issue of entitlement to service connection for a nose condition, hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal as to the issue of service connection for a nose condition is dismissed.


REMAND

After having carefully considered the matter, the Board believes the issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition and an increased evaluation for a right knee disability must be remanded for further procedural development.


Back Condition

The January 2009 rating decision denied entitlement to service connection for a back condition because the Veteran failed to submit new and material evidence.  The claim was originally denied in February 1996.  In the October 2011 Statement of the Case (SOC), it is noted that the Veteran requested a VA examination during a Decision Review Officer (DRO) conference.  The SOC then notes that the VA examiner diagnosed the Veteran with spondylosis lumbar spine on the left L5-S1 without lower extremity radiculopathy.  The examiner apparently opined that the condition was not related to service and not aggravated by service as it was the progression of a congenital disability.  The body of the SOC does not give a date for this examination.  However, the evidence section lists a May 2011 VA examination and an August 2011 QTC Medical Services examination, both subsequent to an April 2011 DRO conference report.  As such, it appears the RO was referencing either the May 2011 or August 2011 examination in the SOC.  However, neither examination is currently in the claims file or on the Virtual VA or VBMS databases.  In addition, there are no treatment notes for which the RO could have been referencing.  As a result, this matter must be remanded in order to associate the proper VA examinations and any additional treatment records with the file.  

Additionally, during his December 2012 videoconference hearing, the Veteran notes that he is receiving Social Security benefits for his back condition.  There is no indication in the record that these potentially relevant Social Security records have been requested, and as a result the RO must take appropriate action to do so.

Right Knee

The Veteran was afforded examinations for his right knee in October 2008 and August 2011.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened, specifically at his December 2012 videoconference hearing.  Consequently, a new examination is necessary to get an accurate current evaluation of the Veteran's right knee disability.

Accordingly, the case is REMANDED for the following action:

1.   Send notice to the Veteran requesting that he identify any other treatment that he is receiving for his right knee or back and request that he forward any additional records to VA to associate with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take appropriate steps to obtain relevant Social Security Records.  Document any steps taken and any potential negative responses in the file.

3.  Associate the VA back examination(s) and any relevant treatment records referenced in the October 2011 Statement of the Case with the claims file.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected right knee disability.  The claims folder, access to Virtual VA, and a copy of this REMAND must be made available for the examiner to review.  In accordance with the latest worksheet for rating joint disorders, the examiner is to provide a detailed review of the pertinent medical history, current complaints, and nature and extent of the Veteran's right knee disability.  The examiner should:

a)  Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation for the right knee.  The examiner is specifically requested to examine the Veteran's active and passive range of right knee motion and to address the impact of pain with notation at what degree motion becomes painful. 

b)  Examine the stability of the right knee and indicate whether any instability is slight, moderate, or severe in degree.  The examiner should reconcile any findings of right knee instability or lack thereof with the record.  

c)  Provide a reasoned explanation as to the effect of the Veteran's current right knee disability on his occupational functioning.

A complete rationale for any opinion expressed must be provided.  If any opinion cannot be given without resort to mere speculation, the examiner must explain why.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


